Affirmed and Memorandum Opinion filed July 2, 2009







Affirmed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00035-CR
 
____________
 
ROMEO JOHNSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas
Trial Court Cause No. 08-03709
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to unauthorized use of a motor vehicle.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
deferred adjudication of guilt, placed appellant on community supervision for
three years and assessed a $500.00 fine.  Subsequently, the State moved to
adjudicate guilt.  Appellant pled true to multiple allegations that he violated
the conditions of his community supervision.  The trial court adjudicated guilt
and sentenced appellant to confinement for two years in the State Jail Division
of the Texas Department of Criminal Justice.  Appellant filed a timely notice
of appeal.
Appellant=s appointed counsel filed a brief in
which he concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).